DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
Claim Status
Applicant’s arguments amendments dated 3/25/21 have been received and entered in the application. 
Claims 11-29 are currently pending and examined on the merits.
Claims 11-12, 18 and 22-23 is currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	

Claim Objections
Claim 11 is objected to because of the following informalities. Appropriate correction is required.
Claim 11 appears to contain several typographical errors. It appears that the claim should read:
“A method of screening cells for measuring electrophysiological induced changes in mammalian cells using a microelectrode array, comprising: 
providing a support comprising a surface having microstructures and a multi electrode array comprising a plurality of electrodes, and comprising a microwell plate disposed thereon, wherein one or more wells in the microwell plate lack bottoms, wherein the microstructures are in a dielectric micropattern on the surface that does not include spaces on one or more of the plurality of electrodes, wherein the dielectric micropattern has dimensions that allow for spaces over the plurality of electrodes to be at least on the order of a cell diameter, wherein the height of the microstructures retains cells in the spaces, and wherein the plurality of electrodes are integrated onto the surface of the support; 
introducing mammalian cells onto areas of the support having the plurality of electrodes; 
exposing the mammalian cells to one or more test compounds or one or more environmental stresses; and 
determining whether the one or more test compounds or the one or more environmental stresses alter the electrical activity of the mammalian cells.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if 
Claim 11 contain the limitation "the microstructures are in a dielectric micropattern". It is unclear what is intended by this limitation. For example, does this limitation indicate that the microstructures are located within a dielectric material wherein the diaelectric material is arranged in a micropattern, or that the microstructures are composed of a dielectric material wherein the dielectric microstructures are arranged in a micropattern. 
Claim 11 contain the limitation "on the surface that does not include spaces on one or more of the electrodes wherein the micropattern has dimensions that allow for spaces over the electrode to be at least on the order of a cell diameter". It is unclear what is intended by this limitation. It appears that the first part of the limitation is in conflict with the second, as it is unclear how there can both be spaces over the electrodes and not be spaces over the electrodes. Assuming the limitation does not contain a conflict, it may still be read in several ways. 
This limitation may be read to indicate that the substrate is entirely coated with a uniform layer of dielectric material (“does not include spaces”) and that portions of the substrate are coated with an additional layer of dielectric material in a pattern (“that allows for spaces over the electrode”) on top of the uniform layer of dielectric material (the second part of the limitation refers to “the electrode” rather than “the electrodes” of the first portion of the limitation. Thus, it appears that “the electrode” both does not have a space and has a space, leading to this particular interpretation.). Alternatively, the limitation may be read to indicate that a dielectric material is patterned over the plurality of electrodes such that some electrodes are covered by the dielectric (“does not include spaces”) material, while others are not (“that allows for spaces over the electrode”). 
Claim 11 contains the limitation "allow for spaces over the electrode to be at least on the order of a cell diameter, wherein the height of the microstructures retains cells in the spaces". It is unclear what is intended by this limitation. In general, cell diameters fall between about 120 nm (Pelagibacter ubique) to about 125mm (ostrich egg). Thus, it is unclear how a microstructure could accommodate spaces to retain cells in the millimeter and above range.  
Claim 27 contains the limitation “wherein the micropattern comprises lines with channels or spaces between the lines from 20 to 70 microns”. It is unclear if the “20 to 70 microns” is referring to the width of the “lines or channels” or the “spaces between the lines”. For examination purposes, the limitation is interpreted as referring to the latter.
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 11-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Claim 11 contains the limitation “a dielectric micropattern on the surface that does not include spaces on one or more of the electrodes”. The specification as originally filed contains only 3 mentions of the term spaces, at paragraphs [0006],[0007], and [0021]. Paragraphs [0006]-[0007] describe spaces over electrodes which contain cells within the spaces (“has dimensions that allow for the spaces over the electrode patterns to be at least on the order of a cell diameter” and “whereby the micro pattern height contains the cells into the spaces”.) Paragraph [0021] refers to spaces or channels between raised microstructures (“with channels or spaces between the lines”). The specification is completely silent as to lacking spaces on one or more of the electrodes. Therefore, it is unclear, that at the time of invention, applicant had full possession of the claimed invention, and this limitation is considered new matter. 
Response to Arguments
Applicant’s arguments are moot in part due to the new grounds of rejection necessitated by applicant’s amendments, and not persuasive in part as explained in detail below. 
Claims 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
Applicant states that it is clear that the “20 to 70 microns” relates to the “spaces between the lines” (Response p5). 
As applicant has advanced no actual arguments, only conclusory statements, the examiner respectfully disagrees that the claim language is clear for the reasons set forth in the rejection.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632